DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Claim Status
3.	Claims 1-3, 6-8, 11, 16, and 18-20 are currently amended.
4.	Claims 4, 5, 9, 10, 12-15, and 17 have been cancelled.
5.	Claim 21 have been added.
6.	Claims 1-3, 6-8, 11, 16, and 18-21 are currently pending in the application.

Remarks
7.	The amendment to claim 1 is sufficient to overcome the interpretation under 35 U.S.C. 112(f).  

Specification
9.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed transporter, recognizer, and input interface must clearly be supported in the specification.  

Claim Objections
10.	Claims 1-3, 6-8, 11, 16, and 18-21 are objected to because of the following informalities:  
regarding claim 1, delete “in into” (see line 8);
regarding claim 1, substitute “types of the money” with – types of money – (see line 11);
regarding claim 1, substitute “the types including a first type, a second type and a third type” with – the types of money including a first type of money, a second type of money and a third type of money – (see line 12);
regarding claim 11, substitute “an operator” with – the operator – (see line 5); and
regarding claim 19, substitute “type of second money” with – second type of money – (see line 9).
Claims 2-3, 6-8, 16, 18, and 20-21 are objected to since they depend from an objected claim. 
Appropriate correction is required.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
11.	Claims 1-3, 6-8, 11, 16, and 18-21 are allowable over the prior art of record.
12.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claim, a money handling apparatus comprising:
an input interface through which information is input by an operator to the controller, the information on which of the capture bins is a destination where one of the first type and the second type of money recognized by the recognizer is to be transported, the destination being the first capture bin being one of the capture bins which is selected among the capture bins, 
wherein in the deposit processing, the controller is configured to control the transporter to transport one of the first type and the second type of money recognized by the recognizer to the first capture bin based on the information input though the input interface, the other of the first type and the second type of money recognized by the recognizer to the other capture bins not selected among the capture bins and the third type of money recognized by the recognizer to the storage, and
.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kataoka et al. (US 2013/0047869 A1) discloses a paper processing apparatus.
Uezono et al. (US 2013/0261789 A1) discloses a sheet handling apparatus.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887          

/THIEN M LE/Primary Examiner, Art Unit 2887